Name: Commission Regulation (EC) No 2479/95 of 25 October 1995 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  technology and technical regulations;  transport policy;  land transport;  organisation of transport
 Date Published: nan

 Avis juridique important|31995R2479Commission Regulation (EC) No 2479/95 of 25 October 1995 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport Official Journal L 256 , 26/10/1995 P. 0008 - 0008COMMISSION REGULATION (EC) No 2479/95 of 25 October 1995 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 17 thereof, Whereas it is necessary to eliminate the possibilities of fraud in the use of the electronic recording equipment in road transport; Whereas in the light of experience and in view of the current state of the art it is possible to protect the connecting cables of the appliance to the impulse transmitter in order to make them inviolable by means other than a continuous plastic-coated rust-protected steel sheath with crimped ends, as presently provided for; Whereas, having regard to the lifetime of the existing recording equipment, there is a need to implement this new technology in the Community construction and installation standards for electronic recording equipment; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Adaptation of Regulation (EC) No 3821/85 to Technical Progress, HAS ADOPTED THIS REGULATION: Article 1 Point 5 of Chapter V of Annex I to Regulation (EEC) No 3821/85 is replaced by the following: '5. The cables connecting the recording equipment to the transmitter must be protected by a continuous plastic-coated rust-protected steel sheath with crimped ends except where an equivalent protection against manipulation is guaranteed by other means (for example by electronic monitoring such as signal encryption) capable of detecting the presence of any device, which is unnecessary for the correct operation of the recording equipment and whose purpose is to prevent the accurate operation of the recording equipment by short circuiting or interruption or by modification of the electronic data from the speed and distance sensor. A joint, comprised of sealed connections, is deemed to be continuous within the meaning of this Regulation. The aforementioned electronic monitoring may be replaced by an electronic control which ensures that the recording equipment is able to record any movement of the vehicle, independent from the signal of the speed and distance sensor.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1995. For the Commission Neil KINNOCK Member of the Commission